Title: To James Madison from Philip Mazzei, 5 April 1782
From: Mazzei, Philip
To: Madison, James



2da. Copia
Carmo: Amico
Firenze 5. Aprile 1782.

A norma di quanto vi scrissi nella mia quarta lettera dei 28. del passato, vi mando l’incluse pregandovi di aggiungere a quella di Mr. Lomax il suo nome di battesimo, che non ò mai saputo. Da quella, e dall’altra che v’inclusi p[er] Mr. Man Page, voi vedete quel che penso degl’Inglesi, e del metodo che a mio giudizio noi dovremmo tenere con essi. Nelle 2. lettere a Mr. Blair avete una conferma della mia dura situazione. Se il Governo fosse renitente a rendermi giustizia, mi pare che il decoro almeno dello Stato dovrebbe indurre qualcheduno a proporre nell’Assemblea, che si esaminasse il mio carteggio, e si ordinasse poi quel che è di ragione, e non si permetesse che un Cittadino fosse costretto, p[er] salvare il proprio onore e per trovare da sostentarsi, a pubblicar l’indiscretezza della sua Patria.
Mi pare che il Congresso dovrebbe cominciare a pensare ad aver dei Ministri o Agenti ad alcune altre Corti Europee. Voi già sapete che a motivo del nostro Commercio questa è da considerarsi moltissimo. Qua si crede generalmente che io abbia le credenziali del Congresso. Il Principe lo gradirebbe, ma egli solo sa che io sono Agente del solo Stato di Virginia. Vi parlerò francamente. Se codesti Sigri: mi credono capace e degno di servirgli, credo che potrò più facilmente d’un’altro incanalare una corrispondenza utile e piacevole; ma bramerei che seguisse presto, p[er]chè mi par mill’anni di ritornare in Virginia. Intanto potrei appianar la strada p[er] chi dovesse venir dopo di me.
Addio.
 

Second copy
Dearest Friend
Florence, 5 April 1782


With regard to what I wrote to you in my fourth letter of the 28th of last month, I am sending you an enclosure asking that you add Mr. Lomax’s Christian name, which I have never learned. From the contents of that letter, and from another one which I sent to you through Mr. Man Page, you see what I think of the English and of the method which in my judgment we must employ regarding them. In the two letters to Mr. Blair you have a confirmation of my difficult situation. If the Governor is unwilling to act justly toward me, it seems to me that the honor of the state should at least induce someone in the Assembly to propose that my correspondence be examined, that orders then be given for that which is just, and that it not be permitted that a citizen may be forced to reveal the indiscretions of his country in order to sustain himself and save his own honor.
It seems to me that the Congress must begin to think of having Ministers and Agents in some other European Courts. You probably already know that this is a very important consideration with respect to our Commerce. It is generally believed here that I possess credentials from the Congress. The Prince would welcome this, but he alone knows that I am an Agent of the single state of Virginia. I shall be frank with you. If these Gentlemen believe that I am capable and worthy of serving them, I think that I will be able to supply an agreeable and useful correspondence more easily than anyone else. But I hope that it comes to pass soon because I yearn so much to come back to Virginia. In the meantime, the path could be smoothed for whoever might follow after me.
Farewell.

